DETAILED ACTION
Acknowledgements
In the reply filed August 17, 2022, the applicant amended claims 1, 2, 6-9, 15-17, and 20.
Currently claims 1-20 are under examination. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chapman (U.S. Pub. No. 2020/0224508) in view of Tran (U.S. Pub. No. 2017/0370172).
Regarding Claim 1, Chapman discloses a system, comprising: 
A first frac tree (Chapman: Figure 1: first 174, 176) connected to a first wellbore (Chapman: Figure 1: first 102); 
A second frac tree (Chapman: Figure 1: second 174, 176) connected to a second wellbore (Chapman: Figure 1: second 102); and 
A single zipper module (Chapman: Paragraph [0033]); 
A first connection (Chapman: 172) between the single zipper module (Chapman: Paragraph [0033]) and the first frac tree (Chapman: Figure 1: first 174, 176); and 
A second connection (Chapman: second 196) between the first frac tree (Chapman: Figure 1: first 174, 176) and the second frac tree (Chapman: Figure 1: second 174, 176).
Chapman does not disclose the single zipper module  comprising a first valve, a second valve, and flow iron defining a vertical fluid channel; 
The first connection between the single zipper module and the first frac tree  comprising a first single straight-line connection; or
The second connection between the single zipper module  and the first frac tree  comprising a second single straight-line connection.
Tran discloses a zipper module (Tran: 24, 26) comprising a first valve (Tran: 96), a second valve (Tran: 98), and flow iron (Tran: 100) defining a vertical fluid channel; and 
Connections comprising a single straight-line connections (Tran: 32).
It would have been obvious to one having ordinary skill in the art at the time of the inventions filing to have utilized the zipper module and straight-line connections of Tran in the invention of Chapman since Chapman teaches that it is well known in the art to use a zipper module and connections (172 and 196 both referred to similarly as conduits) to assemble a connect a zipper module and frac trees with one another but leaves the reader to guess what the specific form of the zipper module and connections might be, thus leading the reader to look elsewhere for a particular arrangement of zipper module and connections made up in a way known by those of ordinary skill in the art. The invention of Tran, describing such a zipper module and connection (straight-line connections) such as those suggested by Chapman, would have been obvious to use in combination. 
Regarding Claim 2, Chapman and Tran render obvious the system of claim 1, wherein fluid channels are defined within the first frac tree (Chapman: Figure 1: first 174, 176), the second frac tree (Chapman: Figure 1: second 174, 176), the first single straight-line connection (Chapman: 172), and the second single straight-line connection (Chapman: first 196) for hydraulic fracturing fluid to be supplied from the zipper module to the first frac tree (Chapman: Figure 1: first 174, 176) and the second frac tree (Chapman: Figure 1: second 174, 176)(Chapman: fluid conduits 172 and 196 contain fluid channels).
Regarding Claim 3, Chapman and Tran render obvious the system of claim 1, further comprising: 
A third frac tree (Chapman: Figure 1: third 174, 176) connected to a third wellbore (Chapman: Figure 1: third 102); and 
A third single straight-line connection (Chapman: second 196 utilizing the straight-line connection disclosed by Tran for fluid conduits) between the second frac tree (Chapman: Figure 1: second 174, 176) and the third frac tree (Chapman: Figure 1: third 174, 176).
Regarding Claim 4, Chapman and Tran render obvious the system of claim 1, wherein the zipper module is situated on a base that is adjustable in elevation (Tran 114).
Regarding Claim 5, Chapman and Tran render obvious the system of claim 1, wherein the zipper module comprises at least one rotatable block for receiving the frac fluid (Tran 58).
Regarding Claim 6, Chapman and Tran render obvious the system of claim 1, further comprising a third valve (Tran: 88) but does not disclose a fourth valve the first single straight-line connection extending between the third and fourth valves. It would have been obvious to one of ordinary skill in the art at the time the invention was made to add an additional valve along with the first and second valves on the zipper module of Tran, since it has been held that mere duplication of the essential working parts of a device involves only routine skilled the art. A fourth valve, thusly placed, would constitute a fourth valve that connects to a third valve (88) utilizing the straight line connection of Tran (32) to extend therebetween.  
Regarding Claim 7, Chapman and Tran render obvious the system of claim 6, wherein the first,  second, third, and fourth valves are at least one of manually actuatable or automatically actuatable (all valves are either manually or automatically actuable).
Regarding Claim 8, Chapman and Tran render obvious the system of claim 6, wherein the first. second, third, and fourth valves are selected from the group consisting of a plug valve, a gate valve and a ball valve (Tran: Paragraphs [0044], [0048]).
Regarding Claim 9, Chapman discloses a system for delivering hydraulic fracturing fluid to a wellbore, the system comprising: 
A plurality of pumps (Chapman: 150) fluidly connected to a manifold (Chapman 136) for delivering fluid to a zipper module (Chapman 170); 
A first frac tree (Chapman: Figure 1: first 174, 176), adapted to be connected to a first wellbore (Chapman: Figure 1: first 102); 
A second frac tree (Chapman: Figure 1: second 174, 176) adapted to be connected to a second wellbore (Chapman: Figure 1: second 102); 
A first connection (Chapman: 172) between the zipper module and the first frac tree (Chapman: Figure 1: first 174, 176); and 
A second connection between the first frac tree (Chapman: Figure 1: first 174, 176) and the second frac tree (Chapman: Figure 1: second 174, 176).
Chapman does not disclose the single zipper module  comprising a first valve, a second valve, and flow iron defining a vertical fluid channel; 
The first connection between the single zipper module and the first frac tree  comprising a first single straight-line connection; or
The second connection between the single zipper module  and the first frac tree  comprising a second single straight-line connection.
Tran discloses a zipper module (Tran: 24, 26) comprising a first valve (Tran: 96), a second valve (Tran: 98), and flow iron (Tran: 100) defining a vertical fluid channel; and 
Connections comprising a single straight-line connections (Tran: 32).
It would have been obvious to one having ordinary skill in the art at the time of the inventions filing to have utilized the zipper module and straight-line connections of Tran in the invention of Chapman since Chapman teaches that it is well known in the art to use a zipper module and connections (172 and 196 both referred to similarly as conduits) to assemble a connect a zipper module and frac trees with one another but leaves the reader to guess what the specific form of the zipper module and connections might be, thus leading the reader to look elsewhere for a particular arrangement of zipper module and connections made up in a way known by those of ordinary skill in the art. The invention of Tran, describing such a zipper module and connection (straight-line connections) such as those suggested by Chapman, would have been obvious to use in combination. 
Regarding Claim 10, Chapman and Tran render obvious the system of claim 9, further comprising: 
A third frac tree (Chapman: Figure 1: third 174, 176) adapted to be connected to a third wellbore (Chapman: Figure 1: third 102); and a third single straight-line connection (Chapman: second 196 utilizing the straight-line connection disclosed by Tran for fluid conduits) between the first frac tree (Chapman: Figure 1: first 174, 176) and the third frac tree (Chapman: Figure 1: third 174, 176).
Regarding Claim 11, Chapman and Tran render obvious the system of claim 9, further comprising: 
A third frac tree (Chapman: Figure 1: third 174, 176) adapted to be connected to a third wellbore (Chapman: Figure 1: third 102); and 
A third single straight-line connection (Chapman: second 196 utilizing the straight-line connection disclosed by Tran for fluid conduits) between the second frac tree (Chapman: Figure 1: second 174, 176) and the third frac tree (Chapman: Figure 1: third 174, 176).
Regarding Claim 12, Chapman and Tran render obvious the system of claim 9, wherein fluid channels are defined within the first frac tree (Chapman: Figure 1: first 174, 176), the second frac tree (Chapman: Figure 1: second 174, 176), the zipper module, the first single straight-line connection, and the second straight-line connection for the hydraulic fracturing fluid to be supplied from the zipper module to the first frac tree (Chapman: Figure 1: first 174, 176) and the second frac tree (Chapman: Figure 1: second 174, 176) (Chapman: fluid conduits 172 and 196 contain fluid channels).
Regarding Claim 13, Chapman and Tran render obvious the system of claim 9, wherein the zipper module is situated on a base that is adjustable in elevation (Tran 114).
Regarding Claim 14, Chapman and Tran render obvious the system of claim 9, wherein the zipper module comprises at least one rotatable block for receiving the frac fluid (Tran 58).
Regarding Claim 15, Chapman discloses a method for delivering hydraulic fracturing fluid to a wellbore, the method comprising: 
Positioning a zipper module for connection to a first frac tree (Chapman: Figure 1: first 174, 176) and a second frac tree (Chapman: Figure 1: second 174, 176); 
Coupling a first connection (Chapman: 172) to the zipper module and the first frac tree (Chapman: Figure 1: first 174, 176) to fluidly connect the zipper module and the first frac tree (Chapman: Figure 1: first 174, 176); and 
Coupling a second connection (Chapman: first 196) to the first frac tree (Chapman: Figure 1: first 174, 176) and the second frac tree (Chapman: Figure 1: second 174, 176) to fluidly connect the first frac tree (Chapman: Figure 1: first 174, 176) and the second frac tree (Chapman: Figure 1: second 174, 176).
Chapman does not disclose the single zipper module  comprising a first valve, a second valve, and a vertical fluid channel; 
The first connection between the single zipper module and the first frac tree  comprising a first single straight-line connection; or
The second connection between the single zipper module  and the first frac tree  comprising a second single straight-line connection.
Tran discloses a zipper module (Tran: 24, 26) comprising a first valve (Tran: 96), a second valve (Tran: 98), and flow iron (Tran: 100) defining a vertical fluid channel; and 
Connections comprising a single straight-line connections (Tran: 32).
It would have been obvious to one having ordinary skill in the art at the time of the inventions filing to have utilized the zipper module and straight-line connections of Tran in the invention of Chapman since Chapman teaches that it is well known in the art to use a zipper module and connections (172 and 196 both referred to similarly as conduits) to assemble a connect a zipper module and frac trees with one another but leaves the reader to guess what the specific form of the zipper module and connections might be, thus leading the reader to look elsewhere for a particular arrangement of zipper module and connections made up in a way known by those of ordinary skill in the art. The invention of Tran, describing such a zipper module and connection (straight-line connections) such as those suggested by Chapman, would have been obvious to use in combination. 
Regarding Claim 16, Chapman and Tran render obvious the method of claim 15, further comprising coupling a third single straight line connection (Chapman: second 196 utilizing the straight-line connection disclosed by Tran for fluid conduits) to the first frac tree (Chapman: Figure 1: first 174, 176) to fluidly connect the first frac tree (Chapman: Figure 1: first 174, 176) and a third frac tree (Chapman: Figure 1: third 174, 176).
Regarding Claim 17, Chapman and Tran render obvious the method of claim 15, further comprising coupling a third single straight line connection (Chapman: second 196 utilizing the straight-line connection disclosed by Tran for fluid conduits) to the second frac tree (Chapman: Figure 1: second 174, 176) to fluidly connect the second frac tree (Chapman: Figure 1: second 174, 176) to a third frac tree (Chapman: Figure 1: third 174, 176).
Regarding Claim 18, Chapman and Tran render obvious the method of claim 15, further comprising providing a base to support the zipper module and adjusting the elevation of the zipper module with respect to the base (Tran 114).
Regarding Claim 19, Chapman discloses the method of claim 15, further comprising providing a rotatable block on the zipper module to rotationally position at least a portion of the zipper module (Tran 58).
Regarding Claim 20, Chapman discloses the method of claim 15, further comprising providing a third valve (Tran: 88) but does not disclose a fourth valve the first single straight-line connection extending between the third and fourth valves. It would have been obvious to one of ordinary skill in the art at the time the invention was made to add an additional valve along with the first and second valves on the zipper module of Tran, since it has been held that mere duplication of the essential working parts of a device involves only routine skilled the art. A fourth valve, thusly placed, would constitute a fourth valve that connects to a third valve (88) utilizing the straight-line connection of Tran (32) to extend therebetween.  

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS S WOOD whose telephone number is (571)270-5954. The examiner can normally be reached Monday through Thursday 8:30 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) - 270 - 3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS S. WOOD
Examiner
Art Unit 3679



/DOUGLAS S WOOD/Examiner, Art Unit 3679    

/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679